DETAILED ACTION
Claims 1-13 are pending examination.
Claims 1 and 10-12 are independent.
This Office action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
As per claim 12, it is rejected because the applicant has provided evidence that the applicant intends the term "computer-readable recording medium” to include non-statutory matter.  The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph 00801).  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory machine-readable storage medium”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 

“output unit configured to output information” in claim 10.2

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torabi, et al. (US Patent Publication 2018/0036800 A1).
Regarding claim 1, Torabi teaches a support generation method comprising:
segmenting a surface forming a 3D model into a plurality of surface patches [0180; surface is represented by a line segment or set of line segments];
classifying the segmented surface patches by geometrical characteristics [0180; surface segments are classified for cut thickness and order determination . . . classified to optimize cut order] [0181]; and
[0158; 3d printing the slices] [0182; slices are translated into a layer and then each layer is built one at a time for the producing the resulting object].
While Torabi teaches 3d printing all types of layers and slices, it may not explicitly teach printing supports per se. However, one of ordinary skill in the art would understand that the 3d printing of all of the surfaces required to produce the object would require printing the supports corresponding to the classified characteristics on the respective surface patches [0182; slices are translated into a layer and then each layer is built one at a time for the producing the resulting object] [0174; “down” “up”, “2.5” are used to show that the slices may be vertical pieces] [0158; 3d printing the slices].
Torabi teaches:

[0180] A cut strategy may be based on a surface of the three-dimensional object. A surface may be a geometric sub-section of a feature of a three-dimensional object. For a given slice, a surface can be represented by a single line segment or set of line segments within a given loop. A surface 2005 is illustrated in FIG. 20. Classification of surface may be utilized for cut thickness and order determination. Sections of a given feature may be categorized differently (e.g., some surfaces are "2.5D" and some are "DOWN"). [0181] FIG. 21 illustrates a way of classifying a surface of the desired object to optimize cut order. Slice 2105 is categorized as "DOWN" while 2110 is categorized as "2.5D".

[Emphasis added by Examiner]

Regarding claim 10, Torabi teaches a support generation system comprising:
a processor [0231] configured to segment a surface forming a 3D model into a plurality of surface patches [0180; surface is represented by a line segment or set of line segments], 
surface segments are classified for cut thickness and order determination . . . classified to optimize cut order] [0181], and 
to generate supports corresponding to the classified characteristics on the respective surface patches [0180] [0158; 3d printing the slices] [0182; slices are translated into a layer and then each layer is built one at a time for the producing the resulting object]; and
an output unit configured to output information regarding the surface forming the 3D model and the supports on a screen [0158, 0180-0182].

Regarding claim 11, Torabi teaches a support generation method comprising:
classifying surface patches forming a 3D model by geometrical characteristics [0180; surface segments are classified for cut thickness and order determination . . . classified to optimize cut order] [0181]; and
generating supports corresponding to the classified characteristics on the respective surface patches [0180] [0158; 3d printing the slices] [0182; slices are translated into a layer and then each layer is built one at a time for the producing the resulting object].

Regarding claim 12, Torabi teaches a computer readable recording medium having a program recorded thereon to perform a support generation method [0241], the method comprising: 
segmenting a surface forming a 3D model into a plurality of surface patches; 
surface segments are classified for cut thickness and order determination . . . classified to optimize cut order] [0181]; and 
generating supports corresponding to the classified characteristics on the respective surface patches [0180] [0158; 3d printing the slices] [0182; slices are translated into a layer and then each layer is built one at a time for the producing the resulting object].

Claims 1, 2 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torabi, et al. (US Patent Publication 2018/0036800 A1) in view of Schmidt (US Patent Publication 2015/0151492 A1).
Regarding claim 1, Torabi teaches a support generation method comprising:
segmenting a surface forming a 3D model into a plurality of surface patches [0180; surface is represented by a line segment or set of line segments];
classifying the segmented surface patches by geometrical characteristics [0180; surface segments are classified for cut thickness and order determination . . . classified to optimize cut order] [0181]; and
generating slices corresponding to the classified characteristics on the respective surface patches [0180] [0158; 3d printing the slices] [0182; slices are translated into a layer and then each layer is built one at a time for the producing the resulting object].
While Torabi teaches 3d printing all types of layers and slices, it may not explicitly teach printing supports per se. However, one of ordinary skill in the art would understand that the 3d printing of all of the surfaces required to produce the object would require printing the supports [0182; slices are translated into a layer and then each layer is built one at a time for the producing the resulting object] [0174; “down” “up”, “2.5” are used to show that the slices may be vertical pieces] [0158; 3d printing the slices].
Alternatively, Schmidt teaches support structure generator creates support structures designed to buttress three-dimensional (3D) digital models during 3D printing and further teaches generating supports corresponding to the classified characteristics on the respective surface patches [0039-0040; support posts buttress surfaces in the 3D model] [0056; the designer may add support columns to control the structure of the support material] [0088] [0125].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Torabi and Schmidt.  Torabi teaches classifying surface patches for cut thickness and order determination to make 3d printing more efficient and methods of generating layers of a 3d printed object include surface layers, base layers and supporting structures.  Schmidt further teaches generating support structures designed to buttress 3D models and further teaches using a classification such as the classifications determined from Torabi to determine how to generate the support structures.  One of ordinary skill in the art would be motivated to use the support structures designed for specific surface patches from Schmidt to buttress the specific surface segments generated and classified in Torabi.
Regarding claim 2, Torabi, or alternatively Torabi in view of Schmidt teaches the method of claim 1, and Schmidt further teaches wherein the geometrical characteristics comprise at least one of an overhang angle between each surface patch and a Z-axis, a curvature and a slope characteristic of each surface patch [0029; overhang angle] [0035; 3d model interactive tool includes a 3d model graphical user interface and an overhang analysis engine] [0037; the overhang analysis engine includes functionality that accurately competes the angles of surfaces in the 3D model relative to the horizontal print bed.  The overhang analysis engine works together with the 3D model GUI to highlight surfaces in the 3D model that exceeds a maximum overhang threshold].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Torabi and Schmidt for the same reasons as disclosed above.
Regarding claim 10, Torabi teaches a support generation system comprising:
a processor [0231] configured to segment a surface forming a 3D model into a plurality of surface patches [0180; surface is represented by a line segment or set of line segments], 
to classify the segmented surface patches by geometrical characteristics [0180; surface segments are classified for cut thickness and order determination . . . classified to optimize cut order] [0181], and 
to generate structures corresponding to the classified characteristics on the respective surface patches [0180] [0158; 3d printing the slices] [0182; slices are translated into a layer and then each layer is built one at a time for the producing the resulting object]; and
an output unit configured to output information regarding the surface forming the 3D model and the supports on a screen [0158, 0180-0182].
While Torabi teaches 3d printing all types of layers and slices, it may not explicitly teach printing supports per se. However, one of ordinary skill in the art would understand that the 3d printing of all of the surfaces required to produce the object would require printing the supports corresponding to the classified characteristics on the respective surface patches [0182; slices are translated into a layer and then each layer is built one at a time for the producing the resulting object] [0174; “down” “up”, “2.5” are used to show that the slices may be vertical pieces] [0158; 3d printing the slices].
Alternatively, Schmidt teaches support structure generator creates support structures designed to buttress three-dimensional (3D) digital models during 3D printing and further teaches generating supports corresponding to the classified characteristics on the respective surface patches [0039-0040; support posts buttress surfaces in the 3D model] [0056; the designer may add support columns to control the structure of the support material] [0088] [0125].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Torabi and Schmidt for the same reasons as disclosed above.
Regarding claim 11, Torabi teaches a support generation method comprising:
classifying surface patches forming a 3D model by geometrical characteristics [0180; surface segments are classified for cut thickness and order determination . . . classified to optimize cut order] [0181]; and
generating structures corresponding to the classified characteristics on the respective surface patches [0180] [0158; 3d printing the slices] [0182; slices are translated into a layer and then each layer is built one at a time for the producing the resulting object].
While Torabi teaches 3d printing all types of layers and slices, it may not explicitly teach printing supports per se. However, one of ordinary skill in the art would understand that the 3d printing of all of the surfaces required to produce the object would require printing the supports corresponding to the classified characteristics on the respective surface patches [0182; slices are translated into a layer and then each layer is built one at a time for the producing the resulting object] [0174; “down” “up”, “2.5” are used to show that the slices may be vertical pieces] [0158; 3d printing the slices].
Alternatively, Schmidt teaches support structure generator creates support structures designed to buttress three-dimensional (3D) digital models during 3D printing and further teaches generating supports corresponding to the classified characteristics on the respective surface patches [0039-0040; support posts buttress surfaces in the 3D model] [0056; the designer may add support columns to control the structure of the support material] [0088] [0125].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Torabi and Schmidt for the same reasons as disclosed above.
Regarding claim 12, Torabi teaches a computer readable recording medium having a program recorded thereon to perform a support generation method [0241], the method comprising: 
segmenting a surface forming a 3D model into a plurality of surface patches; 
classifying the segmented surface patches by geometrical characteristics [0180; surface segments are classified for cut thickness and order determination . . . classified to optimize cut order] [0181]; and 
generating structures corresponding to the classified characteristics on the respective surface patches [0180] [0158; 3d printing the slices] [0182; slices are translated into a layer and then each layer is built one at a time for the producing the resulting object].
While Torabi teaches 3d printing all types of layers and slices, it may not explicitly teach printing supports per se. However, one of ordinary skill in the art would understand that the 3d [0182; slices are translated into a layer and then each layer is built one at a time for the producing the resulting object] [0174; “down” “up”, “2.5” are used to show that the slices may be vertical pieces] [0158; 3d printing the slices].
Alternatively, Schmidt teaches support structure generator creates support structures designed to buttress three-dimensional (3D) digital models during 3D printing and further teaches generating supports corresponding to the classified characteristics on the respective surface patches [0039-0040; support posts buttress surfaces in the 3D model] [0056; the designer may add support columns to control the structure of the support material] [0088] [0125].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Torabi and Schmidt for the same reasons as disclosed above.


Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torabi, et al. (US Patent Publication 2018/0036800 A1) in view of Schmidt (US Patent Publication 2015/0151492 A1) and further in view of Urbanic (US Patent Publication 2016/0200051 A1).
	Regarding claim 3, Torabi, or alternatively Torabi in view of Schmidt, teaches the method of 
claim 1, and Urbanic further teaches wherein the classifying comprises:
calculating an overhang angle between each surface patch and a Z-axis [0016; overhang angle with respect to support axis and adjacent secondary axis];
portion of the model requiring support is provided with a curvature whereby lines are generated in the manner described above with reference to Fig 4] [0084; the sloped sides of the arch shaped openings are preferably angled at or less than the threshold]; and
classifying the respective surface patches according to results of calculating the overhang angle and the curvature [0067; portion of the model requiring support is provided with a curvature whereby lines are generated in the manner described above with reference to Fig 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Urbanic with Torabi and Schmidt.  Torabi teaches classifying surface patches for cut thickness and order determination to make 3d printing more efficient and methods of generating layers of a 3d printed object include surface layers, base layers and supporting structures.  Schmidt further teaches generating support structures designed to buttress 3D models and further teaches using a classification such as the classifications determined from Torabi to determine how to generate the support structures.  One of ordinary skill in the art would be motivated to use the support structures designed for specific surface patches from Schmidt to buttress the specific surface segments generated and classified in Torabi.
Urbanic teaches 3d printing objects and specifically teaches another system and method for controlling a 3D printer to integrally print-form the target model and support structures.  Urbanic teaches classifying slopes, curvatures and overhangs of specific surface segments to generate unique 3d objects.  One of ordinary skill in the art would have motivation to combine the classification of objects based on their slopes, curvatures and overhangs with the aspects of classifying surface segments from Torabi and generating support structures from Schmidt to efficiently generate complete 3d models.

Regarding claim 4, Torabi in view of Schmidt and Urbanic teaches the method of claim 3, and Torabi further teaches wherein the classifying according to the results of calculating the overhang angle and the curvature comprises classifying the respective surface patches into down-facing surface patches or slope surface patches according to the results of calculating the overhang angle and the curvature [0174-0176], and
wherein the generating comprises generating a grid support or a solid support on the down-facing surface patch, and generating a point support or a line support on the slope surface patch [0174; The desired 3D object is outlined in FIG. 12.  Multiple slices form a layer, wherein the layers of the object are labeled numerically.  If the slope any portion (or triangles in an STL) in a slice is down facing, an entire slice may be characterized as "DOWN".  Similarly, if the slope in any portion of a slice is up facing and there is no down-facing portion, an entire slice may be characterized as "UP".  If the slope in an entire slice is vertical, the slice may be characterized as "2.5D".  If vertically adjacent slices, features, and/or surfaces are all "UP" and/or "2.5D", the cut order can be optimized.  In the example of FIG. 12, slice thickness is much less than layer thickness.  In FIG. 12, each layer is represented with a designation of "UP" "DOWN", "2.5D” for all slices.  A single cutting pass is made after Layer 1, and a single cutting pass is made after Layer 2.  Several cutting passes are made for Layer 3 to obtain a more refined slope.  A single cutting pass is made for the remaining layers.] [0176; FIG. 14 illustrates the multiple possibilities to form a three-dimensional object using a layering technique.  As area 1415 has a vertical region, the region is cut using one cutting pass.  Area 1410 has a slope that is up facing.  This 1410 region, represented by 10 slices, is cut after each layer.  Area 1405 has a slope that is down facing].

Regarding claim 5, Torabi in view of Schmidt and Urbanic teaches the method of claim 4, and Torabi further teaches wherein the classifying further comprises:
when the respective surface patches are classified into the down-facing surface patches or the slope surface patches, calculating an overhang area between the down-facing surface patch and an adjacent surface patch [Schmidt, 0074, 0082; overhang is determined] [Schmidt, 0138; overhang analysis engine] [Torabi, 0174; The desired 3D object is outlined in FIG. 12.  Multiple slices form a layer, wherein the layers of the object are labeled numerically.  If the slope any portion (or triangles in an STL) in a slice is down facing, an entire slice may be characterized as "DOWN".  Similarly, if the slope in any portion of a slice is up facing and there is no down-facing portion, an entire slice may be characterized as "UP".  If the slope in an entire slice is vertical, the slice may be characterized as "2.5D".  If vertically adjacent slices, features, and/or surfaces are all "UP" and/or "2.5D", the cut order can be optimized.  In the example of FIG. 12, slice thickness is much less than layer thickness.  In FIG. 12, each layer is represented with a designation of "UP" "DOWN", "2.5D” for all slices.  A single cutting pass is made after Layer 1, and a single cutting pass is made after Layer 2.  Several cutting passes are made for Layer 3 to obtain a more refined slope.  A single cutting pass is made for the remaining layers.] [Torabi, 0176; FIG. 14 illustrates the multiple possibilities to form a three-dimensional object using a layering technique.  As area 1415 has a vertical region, the region is cut using one cutting pass.  Area 1410 has a slope that is up facing.  This 1410 region, represented by 10 slices, is cut after each layer.  Area 1405 has a slope that is down-facing.]; and
 The desired 3D object is outlined in FIG. 12.  Multiple slices form a layer, wherein the layers of the object are labeled numerically.  If the slope any portion (or triangles in an STL) in a slice is down facing, an entire slice may be characterized as "DOWN".  Similarly, if the slope in any portion of a slice is up facing and there is no down-facing portion, an entire slice may be characterized as "UP".  If the slope in an entire slice is vertical, the slice may be characterized as "2.5D".  If vertically adjacent slices, features, and/or surfaces are all "UP" and/or "2.5D", the cut order can be optimized.  In the example of FIG. 12, slice thickness is much less than layer thickness.  In FIG. 12, each layer is represented with a designation of "UP" "DOWN", "2.5D” for all slices.  A single cutting pass is made after Layer 1, and a single cutting pass is made after Layer 2.  Several cutting passes are made for Layer 3 to obtain a more refined slope.  A single cutting pass is made for the remaining layers.] [Torabi, 0176; FIG. 14 illustrates the multiple possibilities to form a three-dimensional object using a layering technique.  As area 1415 has a vertical region, the region is cut using one cutting pass.  Area 1410 has a slope that is up facing.  This 1410 region, represented by 10 slices, is cut after each layer.  Area 1405 has a slope that is down-facing.], and
wherein the generating comprises generating the solid support on the anchoring surface patch, and generating the grid support on the down-facing surface patch that is not the anchoring surface patch [0175, 0176].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Urbanic with Torabi and Schmidt for the same reasons as disclosed above.

wherein the generating comprises generating the point support on the first slope surface patch, and generating the line support on the second slope surface patch [0174-0176].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Urbanic with Torabi and Schmidt for the same reasons as disclosed above.
Regarding claim 7, Torabi in view of Schmidt and Urbanic teaches the method of claim 5, and Schmidt teaches further comprising:
expressing the respective surface patches in different colors according to the classified characteristics [0054, 0062]; and
after classifying colors of the respective surface patches by characteristics and 
expressing the colors, expressing the supports in colors corresponding to the colors of the respective surface patches according to the types of the supports [0054; shading is used to reflect the color specified b he current 3D meh 235 and the color of the overhang shading] [0062; overhang color map].

Regarding claim 8, Torabi, or alternatively Torabi in view of Schmidt teaches the method of claim 1, and Urbanic further comprising calculating thicknesses of the respective surface patches [0049], wherein the generating the supports comprises, when the thicknesses of the respective surface patches are calculated, generating the supports corresponding to the classified characteristics on the respective surface patches, sizes of tips of the generated supports being determined based on results of calculating the thicknesses of the respective surface patches [0049; Typically, the portions of the target model 40 requiring support during print-formation are selected as those which during model formation, extend with a selected geometry (i.e. thickness, extent, width, etc.) in orientation which exceeds the threshold overhang angle, and which typically diverges from at about 30.degree.  to 40.degree., and typically 40.degree.  to 50.degree.  from the vertical axis.  The threshold overhang angle is selected as the predetermined angle at which a printed structure may be liable to collapse or deform cither in initial printing of the raised platform 42 or during the time the printed material requires to cure and fully solidify.  As noted, the final threshold overhang angle is predetermined and will vary depending on factors including the particular composition of the material to be used in forming the target model, as well as target model thickness, geometry and position relative to the printer table 22.]
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Urbanic with Torabi and Schmidt for the same reasons as disclosed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Urbanic with Torabi and Schmidt for the same reasons as disclosed above.
Regarding claim 13, Torabi, in view of Schmidt and Urbanic teaches the method of claim 6, and Schmidt further teaches expressing the respective surface patches in different colors according to the classified characteristics; and after classifying colors of the respective surface patches by characteristics and expressing the colors, expressing the supports in colors corresponding to the colors of the respective surface patches according to the types of the supports [0054; shading is used to reflect the color specified b he current 3D meh 235 and the color of the overhang shading] [0062; overhang color map]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Urbanic with Torabi and Schmidt for the same reasons as disclosed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adachi, et al. (US Patent Publication 2020/0232418 A1), teaches another system for generate 3d objects including surface segments have specific overhang characteristics [0005; overhang angle calculated with respect to an axis C (z-axis)] [0043].

Liebl, et al. (US Patent Publication 2017/0282246 A1), teaches measuring and determining overhangs for surface segments in a 3d printing model [0022; parameters include a laser bean with respect to a vertical axis z or the component layer and overhang angle].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        1 December 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 0080 is taken from US 2021/0252787 A1, the US Printed Publication corresponding to the subject application.
        2 The Examiner notes that paragraph 0078 discloses the output unit is a display for outputting information related to the surface forming the 3D model.